11KLINE, J.
dissents.
I respectfully dissent and would remand this case to the trial court to determine *167under the facts or any additional circumstances if the plaintiff is afforded coverage under La. R.S. 23:1021(6), to wit:
‘Independent Contractor’ means any person who renders service, other than manual labor, for a specified recompense for a specified result either as a unit or as a whole, under the control of his principal as to results of his work only, and not as to the means by which such result is accomplished, and are expressly excluded from the provisions of this Chapter unless a substantial part of the work time of an independent contractor is spent in manual labor by him in carrying out the terms of the contract, in which case the independent contractor is expressly covered by the provisions of this Chapter.